                   Case 1:21-mj-00282-RMM Document 5 Filed 03/10/21 Page 1 of 1



AO 442 (Rev. 11/11) Arrest Warrant



                                          UNITED STATES DISTRICT COURT
                                                                           for the

                                                             District of Columbia

                  United States of America
                                   v.                                          )          Case: 1:21~mj-00282
                      Ryan Seth Suleski
                                                                               )          Assigned To : Meriweather, IRobin M,
                                                                               )          Assign. Date: 3/5/20.21
                                                                               )
                                                                               )
                                                                                          Description:       Complairnt wI Arrest Warrant
                                                                               )
                              Defendant


                                                        ARREST WARRANT
To:      Any authorized law enforcement officer

        YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)                                    Ryan Seth Suleski
who is accused of an offense or violation based on the following document filed with the court:

o   Indictment            o    Superseding Indictment          o   Information             o   Superseding Information            N: Complaint
o   Probation Violation Petition           o Supervised Release Violation Petition                    o Violation Notice          0 Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 17S2(a) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful
Authority;
40 U.S.C. § SI04(e)(2) - Violent Entry and Disorderly Conduct on Capitol Grounds;
18 U.S.C. §§ ISI2(c)(2), 2 - Obstruction of Justice/Congress, Aiding and Abetting;
18 U.S.C. § 641 - Theft of Government Property.
                                                                                                                  2021.03.05
Date: _~O=3~/O=5~/2=O=2~1
                        _
                                                                                                                  16:37:12 -05'00'
                                                                                                       Issuing officer's signature

City and state:                    Washington, D.C.                                     Robin M. Meriweather, U.S. Magistrate Judge
                                                                                                        Printed name and title


                                                                         Return

           This warrant was received on (date)    03/05/20             z.. J       , and the person was arrested on (date)        ()   3/10/202   I
at (city and state) ch ~rop("a .It (I    vi r   J; n    t' 4   <   •




Date:   03/10 /ZOZ             I
                                                                                                     Arresting"Officer's signature



                                                                                                        Printed nilme and title
